Citation Nr: 0627860	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.

In May 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
September 2003, November 2005, and May 2006 from the RO, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  The appellant has also been 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

In the case at hand, the Board notes that the veteran was 
provided a VCAA letter prior to the initial adjudication of 
the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he was sexually 
assaulted by two sergeants on two separate occasions, one 
time in January 1966 and the second time in March 1966, while 
serving on active duty.

At the Travel Board hearing, the veteran testified that in 
January 1966 he was assaulted by his First Sergeant C. at 
Sergeant C.'s home.  He also testified that in March 1966 he 
was assaulted by another sergeant while lying in his bunk in 
his living quarters.  He further testified that he only 
reported the second incident to a fellow soldier, L.H., who 
submitted a lay statement in December 2005.  When asked 
whether his behavior changed after the alleged assault, the 
veteran testified that his job performance deteriorated, he 
abandoned the idea of making a career for himself in the 
military, and he isolated himself and began to not trust 
anyone.  In addition, he testified that he did not report 
either incident to any medical care provider until many years 
after he first sought treatment for depression.

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  Indeed, he does not contend 
that he engaged in combat or that his PTSD is due to combat.  
Additionally, the Board observes that his service records are 
negative for any complaints regarding the alleged assaults.  
Thus, the veteran must provide credible supporting evidence 
that the claimed in-service stressors occurred.  In this 
regard, the Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in- 
service stressor of sexual assaults.

As noted above, the veteran's service medical records contain 
no mention of any sexual assault.  Furthermore, his 
separation examination report reflects no relevant complaints 
and normal psychiatric findings.  Likewise, his service 
personnel records contain no mention of any sexual assault.

The Board notes that the veteran's service personnel records 
do not show any indication of any behavior change during the 
period in which the alleged assaults occurred or shortly 
thereafter.  In this regard, the Board notes that his service 
personnel records show reports of performance from November 
1962 to November 1963, November 1963 to November 1964, and 
from November 1964 to November 1965 to be excellent or 
outstanding and commendable.  He received the Air Force Good 
Conduct Medal for his demonstration of exemplary behavior 
during the period November 1962 to November 1965.  
Furthermore, there are no subsequent reports of poor work 
performance.  Thus, the Board finds no evidence of a 
deterioration in work performance.  See 38 C.F.R. § 3.304(f).

The Board also notes that despite the veteran's contention 
that he requested a transfer of assignment, there is no 
indication in his personnel records that the veteran 
requested any transfer.  Thus, the Board finds no evidence of 
a request for a transfer to provide credible supporting 
evidence of his claimed stressor.  See id.

In addition, the Board notes that the veteran contends that 
he was discharged early, after a letter requesting such.  The 
Board observes, however, that there is no indication that his 
discharge was either early or specially requested. 

Furthermore, the Board notes the two lay statements from the 
veteran's relatives stating that he changed after returning 
from service and that he started drinking.  The Board 
observes, however, that the statements recalling the 
observations of the veteran's behavior change were written 
over 35 years after the observations were made.  Thus, the 
Board finds that the two lay statements do not constitute the 
evidence of contemporaneous behavior changes contemplated by 
38 C.F.R. § 3.304(f).  In addition, there is a lay statement 
from L.H., which states that while serving on active duty 
with the veteran, he recalls a time where he heard screaming 
from the veteran's room and then saw a Sergeant bolting out 
of the room.  When L.H. asked the veteran what had happened, 
the veteran told him that the Sergeant had sexually assaulted 
him.  L.H. stated that after this happened, the veteran 
withdrew from everyone and was always scared.  L.H. stated 
that he did not witness any assault.  The Board again notes 
that this statement recalling such observation was written 
over 35 years after the observation was made.  The Board 
finds that the evidence contemporaneous to the veteran's 
active service, particularly his service personnel records, 
is more probative than the lay statements proffered years 
after the alleged assaults.

In sum, the veteran has not submitted any credible evidence 
corroborating his claimed in-service stressors.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; or 
statements from family members, roommates, fellow service 
members, or clergy.  Likewise, the Board observes that the 
record is void of any behavior changes that may constitute 
credible evidence of the stressor such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The Board 
points out that his service personnel records reflect only 
outstanding work performance. 
 
The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD related to active military 
service and depression.  Importantly, there is no diagnosis 
of PTSD based on either claimed in-service sexual assault.  
In this regard, the Board notes that the veteran was first 
diagnosed depression in 1999 and with PTSD in 2001.  The 
first diagnosis of PTSD related to military service was made 
in 2003, when a diagnosis was linked to the stress of holding 
a top secret clearance in the Air Force and what went along 
with that duty.  It is noted that the veteran did not mention 
the alleged sexual assaults to any medical personnel until 
2005.  Moreover, the veteran did not even first contend that 
a sexual assault was the basis for his PTSD claim until he 
perfected his appeal on the issue in 2005.  His original 
stressor letter dated in September 2003 contains seven 
alleged stressors, none of which includes either sexual 
assault.  

The Board acknowledges the veteran's contention that his PTSD 
is related to service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also acknowledges the testimony of the 
veteran's spouse concerning his inability to trust people.  
However, the Board reiterates that the record does not 
contain the requisite evidence corroborating the veteran's 
claimed in-service stressors.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


